                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   CRIMINAL ACTION

             v.

SPENCER PETERSON                           NO.    02-611


                             MEMORANDUM

Joyner, J.                                                 May 27, 2021


     Defendant Spencer Peterson seeks a reduction in his 320-

month sentence under 18 U.S.C. § 3582(c)(1)(A)(i).         For the

reasons that follow, we deny the motion.

                             Background

     Mr. Peterson first filed a pro se motion for relief under

18 U.S.C. § 3582(c)(1)(A)(i) on March 30, 2020.        (Mot. for

Relief under 18 U.S.C. § 3582(c)(1)(A) Claiming “Extraordinary

and Compelling Circumstances” under the Frist Step Act, Doc. No.

118.)   The government responded in opposition on August 10,

2020.   (Gov’t’s Resp. in Opp’n to Def.’s Mot. to Reduce Sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Doc. No. 120.)           Mr.

Peterson then requested from the Court both an extension of time

to file a supplemental motion, which was granted, and the

appointment of counsel, which was denied.        (Court Order, Doc.

No. 124.)    Mr. Peterson submitted a pro se renewed motion and

the government did not respond.    (Resp. to Gov’t’s Mot. to
Denied My Compassionate Release under 18 U.S.C. §

3582(c)(1)(A)(i), Doc. No. 125.)       On January 6, 2021, based on

Mr. Peterson’s stated health conditions that put him at

increased risk of serious illness or death from COVID-19 and the

substantial risk the virus then posed at FCI Cumberland, where

Mr. Peterson was held, this Court found extraordinary and

compelling circumstances and ordered Mr. Peterson’s release from

custody.   (Court Order, Doc. No. 127.)      The Court ruled that the

18 U.S.C. § 3553(a) sentencing factors weighed in favor of

release and that Mr. Peterson was not a danger to the community.

(Id.)

     Fourteen days after the Court’s decision, the government

filed a Motion for Reconsideration.       (Mot. for Recons. of Order

Granting Def.’s Mot. to Reduce Sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), Doc. No. 130.)       The government asserted in

that motion that “Peterson’s factual assertions in support of

relief, which were largely adopted by the Court, are factually

inaccurate” because “Peterson was granted release on the basis

of medical conditions he does not have.”       (Id. at 1.)   The

government alleged that Mr. Peterson “took steps in prison in an

effort to create the appearance that he suffers from a

qualifying medical condition” and that “Peterson falsely stated

in his August 27, 2020, submission to this Court that he had an

‘unblemished prison record.’”   (Id. at 1, 5.)      This Court

                                   2
granted the Motion for Reconsideration and vacated the earlier

order granting release.   (Court Order, Doc. No. 131.)    The

parties submitted further briefing and on May 24, 2021 this

Court held a hearing on the motion for compassionate release and

heard arguments from the government and Mr. Peterson’s counsel.

Although the government initially accused Mr. Peterson of

inaccurately describing his medical conditions in their Motion

for Reconsideration, the parties now agree that Mr. Peterson

suffers from hypertension, asthma, and prediabetes and that he

is obese and a former smoker.   (Mem. in Supp. of Mot. to Reduce

Sentence, Doc. No. 137 at 5.)

                            Discussion

     To grant a motion for a reduction in sentence under 18

U.S.C. § 3582(c)(1)(A)(i): (1) all procedural requirements of

the motion must be met; (2) extraordinary and compelling reasons

must warrant the sentence reduction; (3) the reduction must be

consistent with any applicable policy statements of the

Sentencing Commission; and (4) the reduction must be consistent

with the sentencing factors outlined in 18 U.S.C. § 3553(a).

See United States v. Georgiou, No. CR 09-088, 2021 WL 1122630,

at *11 (E.D. Pa. Mar. 23, 2021) (citing United States v. Brown,

No. CR 13-176-05, 2020 WL 2615616, at *1 (E.D. Pa. May 22,

2020)).



                                 3
     Where, as here, the argument for extraordinary and

compelling circumstances is based on risks associated with the

COVID-19 pandemic courts must consider the defendant’s

individual and specific risks of serious illness or death from

COVID-19 and the danger that the defendant will contract the

virus at his facility.   United States v. Babbitt, 496 F. Supp.

3d 903, 909 (E.D. Pa. 2020) (examining “the circumstances of the

COVID-19 pandemic, the defendant's health conditions, the

defendant's age and the risk of contracting COVID-19 at the

defendant's facility”); see also United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in

society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate

release”).

     Mr. Peterson, in light of the improved conditions in

prisons and in the community, does not face a severe enough risk

of illness or death to meet the statutorily required threshold

of extraordinary and compelling circumstances.   Mr. Peterson

suffers from hypertension, asthma, and prediabetes and he is

obese and a former smoker.   (Mem. in Supp. of Mot. to Reduce

Sentence, Doc. No. 137 at 5.)   Although these conditions may be

risk factors for serious illness or death from COVID-19, Mr.

Peterson has now received the Johnson & Johnson COVID-19

vaccine.   (Gov’t’s Suppl. Resp. in Opp’n To Def.’s Mot. to

                                 4
Reduce Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Doc.

No. 143 at 26.)   Given the significant protection the vaccine

offers and the declining rates of COVID-19 infections in

prisons, we (like many other courts) do not find that Mr.

Peterson has presented extraordinary and compelling

circumstances at this time.   See, e.g., United States v.

Hannigan, No. CR 19-373, 2021 WL 1599707, at *5–6 (E.D. Pa. Apr.

22, 2021).

     When we issued our January 6, 2021 order reducing Mr.

Peterson’s sentence, we had serious concerns about Mr.

Peterson’s risk of illness or death due to COVID-19 both because

of his individual risk factors and the dire situation in prisons

and in the nation.   Now, however, Mr. Peterson faces a much

smaller risk both because he is vaccinated, which reduces his

chance of illness or death from the virus, and because infection

rates are lower in prison facilities, which reduces his chance

of exposure to the disease.   Only one inmate at FDC Philadelphia

has a confirmed active case of COVID-19 at the moment.      COVID-19

Cases, B.O.P. https://www.bop.gov/coronavirus/ (last updated May

24, 2021).   Unlike the situation in January, we cannot currently

find that the conditions in prison, combined with the protection

of a vaccine, justify a reduction in a validly imposed sentence.

     Federal courts are constrained in our ability to reduce

sentences.   As the government argued here, we cannot modify a

                                 5
sentence without a statutory reason for the change and the

circumstances Mr. Peterson presents today do not reach the

statutory standard needed for a sentence reduction under 18

U.S.C. § 3582(c)(1)(A)(i).   We may never have been confronted

with making such a determination at this point in the course of

the pandemic but for the failure of the government to adequately

respond to Mr. Peterson’s motion.    We regret that the government

did not more accurately and efficiently respond to Mr.

Peterson’s statement of health conditions and did not provide

the Court with the appropriate facts to make a knowing,

intelligent, and timely decision.    As the facts stand now,

however, we cannot reduce Mr. Peterson’s sentence.

                             Conclusion

     We deny the motion under 18 U.S.C. § 3582(c)(1)(A)(i) for

the reasons discussed.   An Order follows.




                                 6
